Exhibit 10.1
MEDICIS PHARMACEUTICAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective as of June 1, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
Article I. PURPOSE
    1  
Article II. DEFINITIONS
    1  
Article III. EFFECTIVE DATE
    4  
Article IV. ELIGIBILITY AND VESTING
    5  
Article V. RETIREMENT BENEFITS
    5  
Article VI. PAYMENT OF RETIREMENT BENEFITS
    7  
Article VII. FUNDING
    10  
Article VIII. PLAN ADMINISTRATION
    10  
Article IX. AMENDMENT AND TERMINATION
    10  
Article X. MISCELLANEOUS PROVISIONS
    11  
Article XI. CLAIMS PROCEDURES
    13  
EXHIBIT A
    A-1  

i 



--------------------------------------------------------------------------------



 



ARTICLE I.
PURPOSE
     1.1 The purpose of this Supplemental Executive Retirement Plan (the “Plan”)
is to provide supplemental retirement income for a select group of officers and
other key employees of Medicis Pharmaceutical Corporation (the “Employer”).
ARTICLE II.
DEFINITIONS
     2.1 “Average Earnings” means the average of the highest Earnings earned by
a Participant during any three (3) calendar years of Service; provided, however,
that if the Participant has less than three (3) calendar years of Service,
“Average Earnings” shall mean the average of the highest Earnings earned by the
Participant during each calendar year(s) of Service; provided, further, that in
no event shall such calendar years of Service be measured prior to calendar year
2009 for purposes of this Section 2.1. For purposes of this definition, a
calendar year of Service shall include the calendar year of Service that ends
within the Plan Year in which the Participant’s Separation from Service occurs,
and the “Earnings” earned by a Participant during such a year shall be based on
the Participant’s annualized base salary for such calendar year and actual
annual bonus (or, if unknown, the target annual bonus) for such calendar year.
     2.2 “Accrued Retirement Benefit” means the Retirement Benefit accrued as of
the date of a Participant’s Normal Retirement Date or a Change in Control, as
the case may be, provided that such Participant has not incurred a Separation
from Service as of such date.
     2.3 “Beneficiary” means the person or entity that the Participant
designates as his or her beneficiary to receive any portion of the Retirement
Benefit which may become payable upon the Participant’s death. Such designation
shall be made on such forms as the Compensation Committee shall require. If the
Participant does not designate a Beneficiary, then the Participant’s Beneficiary
shall be the Participant’s Spouse, and if the Participant does not have a
Spouse, then the Participant’s estate.
     2.4 “Benefit Accrual Percentage” means, with respect to any Participant and
as of any date of reference, the percentage obtained by dividing (a) such
Participant’s years of Service (determined as of such reference date) by (b)
(i) twenty years for Tier I Participants and Tier II Participants, (ii) five
(5) years for the Tier III Participant, (iii) sixteen (16) years of Service for
the Tier IV Participant, and (iv) eighteen (18) years of Service for the Tier V
Participant; provided, that the maximum “Benefit Accrual Percentage” for any
Participant shall be 100%.
     2.5 “Board of Directors” means the Board of Directors of the Employer.
     2.6 “Change in Control” means the first to occur of any one of the
following:
          (a) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 49% or more of either (i) the then outstanding

1



--------------------------------------------------------------------------------



 



shares of common stock of the Employer (the “Outstanding Common Stock”) or
(ii) the combined voting power of the then outstanding securities of the
Employer entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Employer (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Employer), (B) any acquisition by the Employer, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Employer
or any corporation controlled by the Company, or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this definition of “Change in Control”;
          (b) individuals who, as of the date hereof constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of such Board of Directors; provided that any individual who becomes a
director of the Employer subsequent to such date whose election or nomination
for election by the Employer’s stockholders was approved by the vote of at least
a majority of the directors then comprising the Incumbent Board shall be deemed
a member of the Incumbent Board; provided further, that any individual who was
initially elected as a director of the Employer as a result of a solicitation of
proxies or consents by or on behalf of any Person other than the Board of
Directors shall not be deemed a member of the Incumbent Board; or
          (c) a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Employer (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 75% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Employer’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (ii) no Person (other than: the Employer; any
employee benefit plan (or related trust) sponsored or maintained by the Employer
or any corporation controlled by the Employer; the entity resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, 49% or more of the
Outstanding Common Stock or the Outstanding Voting Securities, as the case may
be) will beneficially own, directly or indirectly, 49% or more of, respectively,
the outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction;

2



--------------------------------------------------------------------------------



 



provided, that the transaction or event described in subsection (a), (b) or
(c) constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5); provided, further, that for purposes of this definition,
“Employer” shall refer only to Medicis Pharmaceutical Corporation.
     2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any successor statute thereto.
     2.8 “Compensation Committee” means the Stock Option and Compensation
Committee of the Board of Directors.
     2.9 “Earnings” means, with respect to a particular calendar year, the total
of (a) cash earnings paid to a Participant in the form of base salary, (b) cash
compensation under the incentive compensation plan (annual bonus) paid in such
calendar year (regardless of whether earned for a prior year), and (c) any
amount by which an Employee’s base salary and annual bonus awards are reduced
under any 401(k) plan or any flexible benefit plans under the Code Sections 125
and 129 maintained by the Employer during the respective calendar year.
     2.10 “Effective Date” means June 1, 2011.
     2.11 “Employee” means a person who is employed by the Employer on a
regular, full-time basis.
     2.12 “Employer” means Medicis Pharmaceutical Corporation, a Delaware
Corporation, and its successor, and any of its subsidiaries so designated by the
Board of Directors.
     2.13 “Key Executive” means an Employee who is designated by the
Compensation Committee on or after the Effective Date of the Plan and as to whom
the Compensation Committee has not withdrawn such designation.
     2.14 “Normal Retirement Date” means the first day of the month coincident
with or next following the earlier of: (i) a Participant’s 65th birthday, or
(ii) the date that Participant attains age 591/2 and has 20 years of Service.
     2.15 “Participant” means a Key Executive designated by the Compensation
Committee to participate in this Plan and who has a benefit accrued under this
Plan.
     2.16 “Plan” means the Medicis Pharmaceutical Corporation Supplemental
Executive Retirement Plan.
     2.17 “Plan Year” means the consecutive twelve (12) month period commencing
on June 1 and ending on May 31.
     2.18 “Remaining Retirement Benefit” means the portion of a Retirement
Benefit, if any, in which a Participant continues to accrue and vest following a
Participant’s Normal Retirement Date or a Change in Control, as the case may be,
provided that such Participant has not incurred a Separation from Service as of
such date.
     2.19 “Retirement Benefit” means the benefit accrued under Section 5.1 of
the Plan.

3



--------------------------------------------------------------------------------



 



     2.20 “Separation from Service” shall have the meaning set forth in Treasury
Regulation §1.409A-1(h).
     2.21 “Service” means a Participant’s period of full-time employment with
the Employer commencing on his first day of employment with the Employer until
the date of Participant’s Separation from Service with the Employer. For
purposes of calculating Service earned prior to the Effective Date, such period
of Service shall be rounded up or down to the nearest full year (i.e.,
consecutive twelve (12) month period) of Service through the Effective Date. For
purposes of calculating Service earned after the Effective Date, if a
Participant is employed on the first day of a Plan Year, he shall be credited
with a year of Service for such Plan Year. For purposes of this definition,
“full-time” employment shall mean an average of thirty (30) hours or more of
employment per calendar week.
     2.22 “Spouse” shall mean the person to whom the Participant was lawfully
married on the date the Participant’s benefits under this Plan are to commence.
     2.23 “Tier I Participants” means the Participants identified as “Tier I
Participants” on Exhibit A hereto.
     2.24 “Tier II Participants” means the Participants identified as “Tier II
Participants” on Exhibit A hereto.
     2.25 “Tier III Participant” means the Participant identified as “Tier III
Participant” on Exhibit A hereto.
     2.26 “Tier IV Participant” means the Participant identified as “Tier IV
Participant” on Exhibit A hereto.
     2.27 “Tier V Participant” means the Participant identified as “Tier V
Participant” on Exhibit A hereto.
     2.28 “Total Disability” means the Participant: (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or
continue for at least twelve(12) months; (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or continue for at least twelve (12) months, the Participant is receiving
income replacement benefits under the Employer’s disability plan for at least
three (3) months; or (c) the Participant has been determined to be totally
disabled by the Social Security Administration; each of (a), (b) and (c) as
certified by a licensed physician and determined by the Compensation Committee
in its sole discretion; provided, that such “Total Disability” constitute a
“disability” as defined under Treasury Regulation § 1.409A-3(i)(4).
ARTICLE III.
EFFECTIVE DATE
     3.1 This Plan as set forth in this document is effective as of June 1,
2011.

4



--------------------------------------------------------------------------------



 



ARTICLE IV.
ELIGIBILITY AND VESTING
     4.1 Eligibility. Key Executives shall continue to be Participants until
their Separation from Service or they are no longer entitled to Retirement
Benefits under this Plan, whichever is later. If a Participant is no longer a
Key Executive, but remains an Employee, his Service accrued as a Participant
shall not be forfeited, but he shall not accrue any additional Service for
purposes of his Benefit Accrual Percentage.
     4.2 Vesting. Upon a Separation from Service, a Participant shall be paid a
Retirement Benefit, to the extent vested, in such form and amounts, and at such
times, as provided under this Plan. A Retirement Benefit shall vest and become
nonforfeitable based on the number of Plan Years during which the Participant is
a Participant in the Plan, up to a maximum of 100%. Each Participant’s
Retirement Benefit shall vest as follows:

          Plan Years of Participation in Plan   Vested Fraction  
1 years but less than 2 years
    1/6  
2 years but less than 3 years
    2/6  
3 years but less than 4 years
    3/6  
4 years but less than 5 years
    4/6  
5 years but less than 6 years
    5/6  
6 or more years
    100 %

provided, however, that a Retirement Benefit shall also be 100% vested upon
(i) a Participant’s Normal Retirement Date, provided that the Participant has at
least fifteen (15) years of Service and has not had a Separation from Service
with the Company prior to such date, (ii) a Participant’s Separation from
Service due to his discharge without “cause” or resignation for “good reason”
(as such terms are defined in such Participant’s employment agreement with the
Company, as amended from time to time, or, in the absence of such an employment
agreement or such definitions, then as defined in the Company’s Executive
Retention Plan, as amended from time to time), or (iii) a Change in Control.
Additionally, in the event that no Change in Control has occurred, if the Tier
III Participant terminates his employment prior to July 1, 2017 other than by
reason of death, Total Disability, or an involuntary change in his material
duties or responsibilities (as provided in such Participant’s employment
agreement with the Company, as amended from time to time), then his vested
Retirement Benefit shall be reduced by an additional 5%. Effective as of the
Effective Date and thereafter, vesting shall be credited to each Participant on
the first day of each Plan Year, in accordance with the vesting schedule set
forth above.
ARTICLE V.
RETIREMENT BENEFITS
     5.1 Retirement Benefit.

5



--------------------------------------------------------------------------------



 



          (a) A Participant’s Retirement Benefit under this Plan, computed as an
annual benefit payable for twenty (20) years at Normal Retirement Date, shall
equal the product of:
     (i) (A) with respect to any Tier I Participant, (x) 2.5% of such
Participant’s Average Earnings, multiplied by (y) such Participant’s Benefit
Accrual Percentage, multiplied by (z) the number of Participant’s years of
Service at the Normal Retirement Date up to a maximum of twenty (20) years of
Service;
          (B) with respect to any Tier II Participant, (x) 1.25% of such
Participant’s Average Earnings, multiplied by (y) such Participant’s Benefit
Accrual Percentage, multiplied by (z) the number of Participant’s years of
Service at the Normal Retirement Date up to a maximum of twenty (20) years of
Service;
          (C) with respect to the Tier III Participant, (x) 10% of such
Participant’s Average Earnings, multiplied by (y) such Participant’s Benefit
Accrual Percentage, multiplied by (z) the number of Participant’s years of
Service at the Normal Retirement Date up to a maximum of five (5) years of
Service;
          (D) with respect to the Tier IV Participant, (x) 3.125% of such
Participant’s Average Earnings, multiplied by (y) such Participant’s Benefit
Accrual Percentage, multiplied by (z) the number of Participant’s years of
Service at the Normal Retirement Date up to a maximum of sixteen (16) years of
Service;
          (E) with respect to the Tier V Participant,
          (1) (a) 3.125% of such Participant’s Average Earnings, multiplied by
(b) such Participant’s Benefit Accrual Percentage as of May 31, 2011, multiplied
by (c) the number of Participant’s years of Service as of May 31, 2011, plus
          (2) (x) 2.5% of such Participant’s Average Earnings, multiplied by
(y) such Participant’s Benefit Accrual Percentage for the number of years of
Service occurring between June 1, 2011 through Normal Retirement Date,
multiplied by (z) the number of Participant’s years of Service from June 1, 2011
through the Normal Retirement Date;
provided, however, that the maximum aggregate years of Service taken into
account for the Tier V Participant for purposes of calculating (1) plus
(2) above shall be eighteen (18) years of Service;
provided, further, that in no event shall the Retirement Benefit exceed
(x) fifty percent (50%) of a Participant’s Average Earnings with respect to any
Tier I Participant, Tier III Participant, Tier IV Participant and Tier V
Participant, and (y) twenty-five percent (25%) of a Participant’s Average
Earnings with respect to any Tier II Participant.
          (b) A Participant shall continue to accrue and become vested in his
Retirement Benefit for Service after his Normal Retirement Date or a Change in
Control, as the

6



--------------------------------------------------------------------------------



 



case may be, provided he has not incurred a Separation from Service with respect
to such event. If the Participant is entitled to receive a distribution of his
Retirement Benefit in accordance with Section 6.3(d) or (e) hereof, the
Participant’s Accrued Retirement Benefit shall be distributed to Participant in
accordance with the Participant’s distribution election, and the Participant
shall continue to accrue and vest in any Remaining Retirement Benefit in
accordance with the terms and conditions of the Plan, provided, that the sum of
the Accrued Retirement Benefit plus the Remaining Retirement Benefit shall not
exceed the maximum Retirement Benefit set forth in Section 5.1(a) with respect
to such Participant. The Remaining Retirement Benefit shall vest as set forth in
Section 4.2, with the first day of vesting commencing immediately following the
Normal Retirement Date or the Change in Control, as the case may be. Any
Remaining Retirement Benefit shall be paid according to the election of the
Participant with respect to his or her Retirement Benefit under Section 6.3;
provided that if such Remaining Retirement Benefit accrues after payment of the
Accrued Retirement Benefit by reason of Section 6.3(e), the Remaining Retirement
Benefit shall be paid on the Participant’s Separation from Service, or if
elected by the Participant, if earlier, upon a Change in Control.
          (c) In the event a Participant receives a distribution of his
Retirement Benefit prior to such Participant’s Normal Retirement Date, or in the
event a Participant elects to receive a distribution of his Retirement Benefit
in a lump sum payment or in installment payments in any number fewer than twenty
(20), such Retirement Benefit shall be discounted to a present value equivalent
benefit using a four percent (4%) annual interest discounting rate for each year
(based on a consecutive twelve (12) month period from the Participant’s Normal
Retirement Date, and including any partial years) that the Retirement Benefit is
paid prior to the Participant’s Normal Retirement Date and less than twenty
(20) years of annual installment payments. In the event a Participant’s
Retirement Benefit commences after his Normal Retirement Date, the Retirement
Benefit shall be credited with four percent (4%) annual interest for each year
(based on a consecutive twelve (12) month period from the Participant’s Normal
Retirement Date, and including any partial years) that the Retirement Benefit
commences following the Participant’s Normal Retirement Date.
ARTICLE VI.
PAYMENT OF RETIREMENT BENEFITS
     6.1 Payment of Retirement Benefits. Except as set forth in Sections 6.3 and
6.4 below, all vested Retirement Benefits hereunder shall be payable in twenty
(20) equal annual installments, and shall be payable commencing on the later of
the Participant’s Normal Retirement Date or Separation from Service as provided
in Section 6.2 below; provided, that the Participant may elect a different time
and form of payment consistent with the requirements of Section 6.4 below and
pursuant to the distribution election form approved by the Compensation
Committee from time to time for use with this Plan.
     6.2 Timing of Payment. Unless a Participant elects otherwise pursuant to
Section 6.4, a Participant’s vested Retirement Benefit shall commence on the
later of the Participant’s Normal Retirement Date or the Participant’s
Separation from Service. Notwithstanding any election to the contrary, the
Participant’s Retirement Benefit shall commence upon the Participant’s death or
Total Disability.

7



--------------------------------------------------------------------------------



 



     6.3 Timing of Commencement of Benefits.
          (a) Separation from Service. In the event a Participant is entitled to
distribution of his vested Retirement Benefit upon Separation from Service other
than by reason of death or such Participant’s Total Disability, and prior to his
Normal Retirement Date, such Retirement Benefit shall commence distribution on
the one year anniversary of the date of such Participant’s Separation from
Service.
          (b) Total Disability. In the event a Participant is entitled to
distribution of his Retirement Benefit upon Total Disability, the Participant’s
vested Retirement Benefit shall commence distribution on the sixtieth (60th) day
following the date that the Compensation Committee determines such Total
Disability has occurred.
          (c) Death. In the event a Participant is entitled to distribution of
his vested Retirement Benefit upon his death, such Retirement Benefit shall
commence distribution on the sixtieth (60th) day following the date of such
Participant’s death.
          (d) Change in Control. In the event a Participant is entitled to
receive a Retirement Benefit upon a Change in Control, such Retirement Benefit
shall commence distribution on the thirtieth (30th) day after the Change in
Control, regardless of whether a Participant has had a Separation from Service
or reached his Normal Retirement Date.
          (e) Normal Retirement. In the event a Participant is entitled to a
distribution of his vested Retirement Benefit upon such Participant’s Normal
Retirement Date, the Retirement Benefit shall commence distribution on the
sixtieth (60th) day following the Normal Retirement Date; provided, however,
that if the Participant has a Separation from Service upon his Normal Retirement
Date, the Retirement Benefit shall be commence distribution on the six month
anniversary of the Normal Retirement Date.
     6.4 Timing of Elections. Prior to becoming eligible to participate in the
Plan, each Participant may elect to receive his or her Retirement Benefit upon
the earlier of Separation from Service (if such Separation from Service is prior
to his Normal Retirement Date) or Normal Retirement Date (regardless of
Separation from Service), or also upon a Change in Control, as set forth in the
election form approved by the Committee. Additionally, each Participant may in
such election elect to receive his or her Retirement Benefit in the form of a
lump sum or installments, not to exceed twenty (20) years, and may elect a
different form of payment for each distribution event. Once made, such election
shall be irrevocable on the date of the Participant’s commencement of
participation in the Plan. If no such election is made, then such Participant’s
Retirement Benefits shall be paid in annual installments over twenty (20) years
commencing on the later of the Participant’s (i) Normal Retirement Date or
(ii) Separation from Service.
     6.5 Changes in Payments. A Participant may change his election after it has
become irrevocable by submitting a modified distribution election to the
Compensation Committee, and in accordance with the following criteria:
          (a) The election of the new form of payment shall have no effect until
at least 12 months after the date on which the modified distribution election is
made;

8



--------------------------------------------------------------------------------



 



          (b) The date on which the Participant’s distribution is to begin under
the modified distribution election must be no sooner than five (5) years after
the date the Participant’s Retirement Benefit would have commenced absent such
modified distribution election; and
          (c) The modified distribution election must be made at least 12 months
prior to the date the Participant’s Retirement Benefit previously would have
commenced absent the modified distribution election.
     A Participant’s modified distribution election shall not be considered to
be made until the date on which the election becomes irrevocable. Such an
election shall become irrevocable no later than the date that is twelve
(12) months prior to the date the Participant’s Retirement Benefit would
otherwise have commenced absent the modified distribution election. For purposes
of this Section 6.5 and Code Section 409A, installment payments shall be treated
as being made in the form of a single payment commencing on the first date that
such installment payment would otherwise commence. .
     6.6 Payments Rounded to Next Full Dollar. Each annual payment which is
computed in accordance with this Plan will, if not in whole dollars, be
increased or decreased to the nearest whole dollar. Such rounding shall be made
after applying any applicable reduction factors.
     6.7 Permissible Acceleration. Notwithstanding Article VI, a Participant’s
Retirement Benefit may be paid in the discretion of the Employer as follows upon
the following events, in accordance with the requirements of Treasury Regulation
§ 1.409A-3(j)(4):
          (a) As necessary to comply with a domestic relations order (as defined
in Code Section 414(p)(1)(B)).
          (b) If the Internal Revenue Service, makes a determination that a
Participant is required to include in gross income the value of his Retirement
Benefit, as soon as practicable following such determination, the Employer shall
pay to the Participant, the amount required to be included in the Participant’s
gross income.
          (c) If a Participant’s Retirement Benefit, or any remaining
installments thereof is less than an amount applicable under Code Section 402(g)
for the year in question, then the balance of such Retirement Benefit may be
distributed in a lump sum.
          (d) Upon the termination and liquidation of the Plan, the Retirement
Benefit shall be distributed in a lump sum twelve months following such
termination and liquidation; provided that such termination or liquidation is
not in connection with a downturn in the financial health of the Employer and
shall conform to the requirements of Treasury Regulation §1.409A-3(j)(4)(ix).
     6.8 Payments upon Death. In the event of Participant’s death prior to a
Participant’s Retirement Benefit being paid in full, then any remaining
Retirement Benefit shall be made to the Participant’s Beneficiary in accordance
with this Article VI.

9



--------------------------------------------------------------------------------



 



ARTICLE VII.
FUNDING
     7.1 The Employer may enter into a trust agreement creating an irrevocable
grantor trust for the holding of cash and/or annuity contracts for pension
benefits accrued by the Participants under the Plan. Any assets of such trust
shall be subject to the claims of creditors of the Employer to the extent set
forth in the trust and Participants’ interests in benefits under this Plan shall
only be those of unsecured creditors of the Employer. In the event of a Change
in Control, the Employer shall enter into a trust agreement creating an
irrevocable grantor trust for the holding of cash and/or annuity contracts in
respect of the Retirement Benefits accrued by the Participants (whether current
or former); provided, further, that upon the occurrence of a Change in Control,
the Employer shall transfer to the trustee of the foregoing trust the maximum
amount of assets estimated to be necessary to satisfy the Employer’s obligations
hereunder, as in effect immediately prior to the Change in Control, and to the
extent permitted under Code Section 409A.
ARTICLE VIII.
PLAN ADMINISTRATION
     8.1 The general administration of this Plan and the responsibility for
carrying out the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt, subject to the approval of the
Board of Directors, such rules and regulations as it may deem necessary for the
proper administration of this Plan, and its decision in all matters shall be
final, conclusive, and binding.
     8.2 The Compensation Committee may adopt, subject to the approval of the
Board of Directors, such rules and regulations as it may deem necessary for the
proper administration of this Plan, and its decision in all matters shall be
final, conclusive, and binding. The Compensation Committee shall also have the
discretion and authority to (a) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and
(b) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan.
     8.3 To the extent applicable, this Plan shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder. If the Company determines that any
benefits payable under this Plan do not comply with Code Section 409A and
related Department of Treasury guidance, the Company may amend this Plan or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take such other actions as the Company
deems necessary or appropriate to comply with the requirements of Code
Section 409A and related Department of Treasury guidance; provided that no such
amendment shall be effective without the Participant’s consent unless it
preserves the Participant’s economic benefit prior to such amendment.

10



--------------------------------------------------------------------------------



 



ARTICLE IX.
AMENDMENT AND TERMINATION
     9.1 The Board of Directors of the Employer reserves in its sole and
exclusive discretion the right at any time and from time to time to amend this
Plan in any respect or terminate this Plan without restriction and without the
consent of any Participant or Spouse, provided, however, that no amendment or
termination of this Plan shall, without the Participant’s prior written consent,
adversely affect the right of any Participant or Spouse with respect to any
Retirement Benefit under this Plan, whether earned, vested or unvested, accrued
or to be accrued, except as required by law or in order to satisfy Code
Section 409A.
     9.2 Notwithstanding any other provisions of the Plan to the contrary and in
addition to the restrictions under Section 9.1, following a Change in Control,
or following any public announcement concerning an anticipated Change in Control
(or until such time as the anticipated Change in Control is abandoned if not
consummated, as determined by the Committee in its sole discretion), without the
prior written consent of a Participant:
          (a) any Service accrued by the Participant as of the date of a Change
in Control cannot be reduced;
          (b) no amendment or action of the Compensation Committee which
adversely affects the Participant (including, without limitation, any amendment
restricted by Section 9.1) is valid and enforceable; and
          (c) no termination of the Plan shall have the effect of reducing any
benefits accrued by the Participant under the Plan prior to such termination.
ARTICLE X.
MISCELLANEOUS PROVISIONS
     10.1 No Guarantee of Employment. Nothing contained herein shall be deemed
to give any individual the right to be retained in the service of the Employer
or to interfere with the rights of the Employer to discharge any individual at
any time, with or without cause.
     10.2 Non-Alienation of Benefits. No Retirement Benefit payable hereunder
may be assigned, pledged, mortgaged or hypothecated and, to the extent permitted
by law, no such Retirement Benefit shall be subject to legal process or
attachment for the payment of any claims against any person entitled to receive
the same. Notwithstanding any provision herein to the contrary, the Employer
may, as the Compensation Committee in its sole and absolute discretion shall
determine, offset any amount to be paid to a Participant, Spouse or Beneficiary
hereunder in order to recoup amounts that have been misappropriated by such
Participant against any amounts which such Participant may owe to the Employer
or a subsidiary of the Employer.
     10.3 Payment to Incompetents. If a Participant entitled to receive any
Retirement Benefit payments hereunder is deemed by the Compensation Committee or
is adjudged by a court of competent jurisdiction to be legally incapable of
giving valid receipt and discharge for such Retirement Benefit, such payments
shall be paid to such person or persons as the Compensation Committee shall
designate or to the duly appointed guardian. Such payments shall, to the extent
made, be deemed a complete discharge for such payments under this Plan.

11



--------------------------------------------------------------------------------



 



     10.4 Withholding. Payments made by the Employer under this Plan to any
Participant or Spouse shall be subject to withholding as shall, at the time for
such payment, be required under any income tax or other laws, whether of the
United States or any other jurisdiction.
     10.5 Expenses. All expenses and costs in connection with the operation of
this Plan shall be borne by the Employer.
     10.6 Governing Law. The provisions of this Plan will be construed according
to the laws of the State of Delaware, excluding the provisions of any such laws
that would require the application of the laws of another jurisdiction.
     10.7 Gender and Number. The masculine pronoun wherever used herein shall
include the feminine gender and the feminine the masculine and the singular
number as used herein shall include the plural and the plural the singular
unless the context clearly indicates a different meaning.
     10.8 Titles and Heading. The titles to articles and headings of sections of
this Plan are for convenience of reference only and in case of any conflict, the
text of the Plan, rather than such titles and headings, shall control.
     10.9 Non-Qualified Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
     10.10 Unsecured Creditors. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer. For purposes of the payment of
benefits under this Plan, any and all of the Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     10.11 Attorneys Fees and Expenses. In addition to all other amounts payable
under this Plan, the Employer shall pay all legal fees and expenses incurred by
a Participant in connection with any dispute arising after a Change in Control
out of or relating to this Plan or the interpretation thereof (including,
without limitation, all such fees and expenses, if any, incurred in seeking to
obtain or enforce any right or benefit provided by this Plan), regardless of the
outcome of such proceeding; provided, however, that a Participant shall not be
entitled to recover such fees and costs if the court determines that the
Participant’s claim was brought in bad faith or was frivolous. Any attorney’s
fees incurred by a Participant with respect to such a dispute arising after a
Change in Control shall be paid by the Employer in advance of the final
disposition of such action or challenge, as such fees and expenses are incurred,
if the Participant agrees to repay such amounts if it is ultimately determined
by the court that the Participant’s claim was brought in bad faith or was
frivolous.

12



--------------------------------------------------------------------------------



 



ARTICLE XI.
CLAIMS PROCEDURES
     11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Compensation Committee (or such committee
designated by the Compensation Committee) a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant. For purposes of this
Article XI, all references to the “Compensation Committee” shall include any
committee designated by the Compensation Committee to determine claims under
this Article XI.
     11.2 Notification of Decision. The Compensation Committee shall consider a
Claimant’s claim within a reasonable time, but no later than 90 days after
receiving the claim. If the Compensation Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period. In no event shall such extension
exceed a period of 90 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Compensation Committee expects to render the benefit
determination. The Compensation Committee shall notify the Claimant in writing:
          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Compensation Committee has reached a conclusion contrary,
in whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:
     (i) the specific reason(s) for the denial of the claim, or any part of it;
     (ii) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;
     (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
     (iv) an explanation of the claim review procedure set forth in Section 11.3
below; and
     (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

13



--------------------------------------------------------------------------------



 



     11.3 Review of a Denied Claim. On or before 60 days after receiving a
notice from the Compensation Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Compensation Committee a written request for a review of the denial of
the claim. The Claimant (or the Claimant’s duly authorized representative):
          (a) may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;
          (b) may submit written comments or other documents; and/or
          (c) may request a hearing, which the Compensation Committee, in its
sole discretion, may grant.
     11.4 The Compensation Committee shall render its decision on review
promptly, and no later than 60 days after the Compensation Committee receives
the Claimant’s written request for a review of the denial of the claim. If the
Compensation Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60 day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Compensation Committee expects to render the benefit determination. In rendering
its decision, the Compensation Committee shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based;
          (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and
          (d) a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).
     11.5 A Claimant’s compliance with the foregoing provisions of this
Article XI is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

14